Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: bias member in Claims 1 and 29; and grip member in Claims 15-16 and 24-25.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The bias member was interpreted as a structure that provides a force, and the equivalent.  The grip member was interpreted as a structure for contacting and securing the stop to the guide member, and the equivalent. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 10, 12-15, and 17-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 2, “wherein when the body of the first blade offset member is in the extended position, the body of the first blade offset member identifies the location of a cut line of a cutting tool; wherein when the body of the first blade offset is in the retracted position, the body of the first blade offset member is out of the way of a blade of the cutting tool; wherein when the guide member is placed on an upper surface of a workpiece, the body of the first blade offset member is moved to the extended position thereby identifying the cut line of the cutting tool,” is indefinite. A cutting tool having a blade is not claimed.  The only structure claimed is the straight edge guide system.  As such, the structure of the guide system cannot identify a location of a cutting tool or be out of the way of the unclaimed cutting tool.  Further, the structure cannot identify a cut line of the cutting tool.   The claims were examined as best understood.  Appropriate correction is required.
In re Claim 3, “wherein when the body of the second blade offset is in the extended position, the body of the second blade offset member identifies the location of the cut line of the cutting tool; wherein when the body of the second blade offset is in the retracted position, the body of the second blade offset member is out of the way of the blade of the cutting tool,” is indefinite.  A cutting tool having a blade is not claimed.  The only structure claimed is the straight edge guide system.  As such, the structure of the guide system cannot identify a location of a cutting tool or be out of the way of the unclaimed cutting tool.  Further, the structure cannot identify a cut line of the cutting tool.   The claims were examined as best understood.  Appropriate correction is required.
In re Claim 3, “a second blade offset member” is indefinite.  Claim 3 depends from Claim 1, which does not claim a blade offset member.  Is claim 3 claiming two blade offset members?  Or is Claim 3 claiming a single blade offset member and calling this member a second blade offset member?  Should this claim depend from Claim 2?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 4, “a first blade offset member” was not introduced in Claim 1.  As such, “the first blade offset member” lacks antecedent basis in Claim 4.  Should this claim depend from Claim 1 or Claim 2?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 5, “a first blade offset member” was not introduced in Claim 1.  As such, “the first blade offset member” lacks antecedent basis in Claim 5.  Should this claim depend from Claim 1 or Claim 2?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 6, “a second blade offset member” is indefinite.  Claim 1 does not claim a blade offset member.  Claim 6 depends from Claim 1.  It is unclear if Applicant is claiming a single blade offset member or two blade offset members.  Or should Claim 6 depend from Claim 3?  The claims were examined as best understood.  Appropriate correction is required.  
In re Claim 7, “wherein the guide member is configured to guide a side of a baseplate of the cutting tool,” is indefinite.  It is unclear what structure is being claimed.  The examiner notes that this claim is an apparatus claim and not a method claim.  Is applicant claiming an edge of the guide member or some other structure that allows the guiding of the cutting tool.  The claims were examined as best understood.  Appropriate correction is required. 
 In re Claim 8, “wherein when the guide member is clamped onto the workpiece, the guide member guides a baseplate of a cutting tool while performing a cutting operation,” is indefinite.  Claim 8 does not claim a cutting tool and as such it is unclear how the guide member can guide a base plate of the cutting tool.  In other words, what structure is being claimed that meets this functional limitation.  The claim was examined as best understood.  Appropriate correction is required. 
In re Claim 10, “wherein the workpiece is clamped between the clamp member and the stop member by pulling an end of the guide member while sliding the stop member toward the workpiece and toward the clamp member,” is indefinite.  It is unclear what structure allows this function to occur.  What is pulling the end of the guide member and what structure is causing the workpiece to be claimed between the clamp member and the stop member during this pulling.  The Examiner notes that the claims are apparatus claims and not method claims.  As such, it is the structure of the device that is being claimed.  What structure allows this function to occur?   The claims were examined as best understood.  Appropriate correction is required.
In re Claim 12, “wherein the stop member tilts between a free position and a locked position,” is indefinite.  It is unclear what structure allows this function to occur.  The Examiner notes that the claims are apparatus claims and not method claims.  As such, it is the structure of the device that is being claimed.  What structure allows this function to occur?   The claims were examined as best understood.  Appropriate correction is required.
In re Claim 13, “wherein the stop member tilts between a free position and a locked position, wherein when in a free position a lower end of the stop member is tilted toward the workpiece,” is indefinite. It is unclear what structure allows this function to occur.  The Examiner notes that the claims are apparatus claims and not method claims.  As such, it is the structure of the device that is being claimed.  What structure allows this function to occur?   The claims were examined as best understood.  Appropriate correction is required.
In re Claim 14, “wherein the stop member tilts between a free position, wherein a lower end of the stop member is tilted toward the workpiece; and a locked position, wherein the lower end of the stop member extends in an approximately perpendicular manner to a length of guide member,” is indefinite. It is unclear what structure allows this function to occur.  The Examiner notes that the claims are apparatus claims and not method claims.  As such, it is the structure of the device that is being claimed.  What structure allows this function to occur?   The claims were examined as best understood.  Appropriate correction is required.
In re Claim 14, “an approximately perpendicular manner” is indefinite.  It is unclear how close to perpendicular “approximately perpendicular” is.  Applicant’s specification provides no definition as to how close to perpendicular “approximately” needs to be in order to read on the claims.  For example, is 85 degrees read on the claims or does 89.5 read on the claims.  It is unclear if Applicant is providing a range of degrees or if Applicant is claiming a tolerance of manufacturing standard.   The claims were examined as best understood.  
  In re Claim 15, “when the stop member tilts into a locked position,” is indefinite. It is unclear what structure allows this function to occur.  The Examiner notes that the claims are apparatus claims and not method claims.  As such, it is the structure of the device that is being claimed.  What structure allows this function to occur?   The claims were examined as best understood.  Appropriate correction is required.
In re Claim 15, “at least one grip member … thereby helping to hold up the stop member in the locked position,” is indefinite.  It is unclear what “helping” means in the claim.  Does the claim require some other structure besides the grip member to hold up the stop member?  In other words, is the holding up the stop member function shared with another structure?  What percentage of holding is required to be considered “helping.”  This is unclear.  The claims were examined as best understood.  Appropriate correction is required.  
  In re Claim 17, “wherein when the guide member is placed on an upper surface of a workpiece, the workpiece is clamped between the clamp member and the stop member by pulling the guide member such that the clamp member moves toward the workpiece, while the stop member is slid toward the clamp member” is indefinite.  It is unclear what structure allows this function to occur.  What is pulling the guide member and what structure is causing the clamp member to move toward the workpiece, while the stop member is slid toward the clamp member.  The Examiner notes that the claims are apparatus claims and not method claims.  As such, it is the structure of the device that is being claimed.  What structure allows this function to occur?   The claims were examined as best understood.  Appropriate correction is required.
In re Claim 21, “wherein the stop member tilts between a free position and a locked position,” is indefinite.  It is unclear what structure allows this function to occur.  The Examiner notes that the claims are apparatus claims and not method claims.  As such, it is the structure of the device that is being claimed.  What structure allows this function to occur?   The claims were examined as best understood.  Appropriate correction is required.
In re Claim 22, “wherein the stop member tilts between a free position and a locked position, wherein when in a free position a lower end of the stop member is tilted toward the workpiece,” is indefinite. It is unclear what structure allows this function to occur.  The Examiner notes that the claims are apparatus claims and not method claims.  As such, it is the structure of the device that is being claimed.  What structure allows this function to occur?   The claims were examined as best understood.  Appropriate correction is required.
In re Claim 23, “wherein the stop member tilts between a free position, wherein a lower end of the stop member is tilted toward the workpiece; and a locked position, wherein the lower end of the stop member extends in an approximately perpendicular manner to a length of guide member,” is indefinite. It is unclear what structure allows this function to occur.  The Examiner notes that the claims are apparatus claims and not method claims.  As such, it is the structure of the device that is being claimed.  What structure allows this function to occur?   The claims were examined as best understood.  Appropriate correction is required.
In re Claim 23, “an approximately perpendicular manner” is indefinite.  It is unclear how close to perpendicular “approximately perpendicular” is.  Applicant’s specification provides no definition as to how close to perpendicular “approximately” needs to be in order to read on the claims.  For example, is 85 degrees read on the claims or does 89.5 read on the claims.  It is unclear if Applicant is providing a range of degrees or if Applicant is claiming a tolerance of manufacturing standard.   The claims were examined as best understood.  
  In re Claim 24, “when the stop member tilts into a locked position,” is indefinite. It is unclear what structure allows this function to occur.  The Examiner notes that the claims are apparatus claims and not method claims.  As such, it is the structure of the device that is being claimed.  What structure allows this function to occur?   The claims were examined as best understood.  Appropriate correction is required.
In re Claim 24, “at least one grip member … thereby helping to hold up the stop member in the locked position,” is indefinite.  It is unclear what “helping” means in the claim.  Does the claim require some other structure besides the grip member to hold up the stop member?  In other words, is the holding up the stop member function shared with another structure?  What percentage of holding is required to be considered “helping.”  This is unclear.  The claims were examined as best understood.  Appropriate correction is required.
In re Claim 26, “wherein the blade offset member slides outward to identify a cut line of a cutting tool,” is indefinite.  A cutting tool having a blade is not claimed.  The only structure claimed is the straight edge guide system.  As such, the structure of the guide system cannot identify a location of a cutting tool or be out of the way of the unclaimed cutting tool.  Further, the structure cannot identify a cut line of the cutting tool.   The claims were examined as best understood.  Appropriate correction is required.
In re Claim 27, “wherein the blade offset member slides outward to identify a cut line of a cutting tool,” is indefinite.  A cutting tool having a blade is not claimed.  The only structure claimed is the straight edge guide system.  As such, the structure of the guide system cannot identify a location of a cutting tool or be out of the way of the unclaimed cutting tool.  Further, the structure cannot identify a cut line of the cutting tool.   The claims were examined as best understood.  Appropriate correction is required.
In re Claim 28, “wherein when the guide member is clamped onto the workpiece, the guide member guides a baseplate of a cutting tool while performing a cutting operation,” is indefinite.  Claim 8 does not claim a cutting tool and as such it is unclear how the guide member can guide a base plate of the cutting tool.  In other words, what structure is being claimed that meets this functional limitation.  The claim was examined as best understood.  Appropriate correction is required. 
In re Claim 29, “wherein the stop member tilts between a free position and a locked position,” is indefinite.  It is unclear what structure allows this function to occur.  The Examiner notes that the claims are apparatus claims and not method claims.  As such, it is the structure of the device that is being claimed.  What structure allows this function to occur?   The claims were examined as best understood.  Appropriate correction is required.
In re Claim 30, “wherein when the body of the first blade offset member is in the extended position, the body of the first blade offset member identifies the location of a cut line of a cutting tool; wherein when the body of the first blade offset is in the retracted position, the body of the first blade offset member is out of the way of a blade of the cutting tool; wherein when the guide member is placed on an upper surface of a workpiece, the body of the first blade offset member is moved to the extended position thereby identifying the cut line of the cutting tool,” is indefinite. A cutting tool having a blade is not claimed.  The only structure claimed is the straight edge guide system.  As such, the structure of the guide system cannot identify a location of a cutting tool or be out of the way of the unclaimed cutting tool.  Further, the structure cannot identify a cut line of the cutting tool.   The claims were examined as best understood.  Appropriate correction is required.
 In re Claim 31, “wherein when the guide member is clamped onto the workpiece, the guide member guides a baseplate of a cutting tool while performing a cutting operation,” is indefinite.  Claim 8 does not claim a cutting tool and as such it is unclear how the guide member can guide a base plate of the cutting tool.  In other words, what structure is being claimed that meets this functional limitation.  The claim was examined as best understood.  Appropriate correction is required. 
In re Claim 33, “wherein the workpiece is clamped between the clamp member and the stop member by pulling an end of the guide member while sliding the stop member toward the workpiece and toward the clamp member,” is indefinite.  It is unclear what structure allows this function to occur.  What is pulling the end of the guide member and what structure is causing the workpiece to be claimed between the clamp member and the stop member during this pulling.  The Examiner notes that the claims are apparatus claims and not method claims.  As such, it is the structure of the device that is being claimed.  What structure allows this function to occur?   The claims were examined as best understood.  Appropriate correction is required.
In re Claim 34, “wherein when the body of the first blade offset member is in the extended position, the body of the first blade offset member identifies the location of a cut line of a cutting tool; wherein when the body of the first blade offset is in the retracted position, the body of the first blade offset member is out of the way of a blade of the cutting tool; wherein when the guide member is placed on an upper surface of a workpiece, the body of the first blade offset member is moved to the extended position thereby identifying the cut line of the cutting tool,” is indefinite. A cutting tool having a blade is not claimed.  The only structure claimed is the straight edge guide system.  As such, the structure of the guide system cannot identify a location of a cutting tool or be out of the way of the unclaimed cutting tool.  Further, the structure cannot identify a cut line of the cutting tool.   The claims were examined as best understood.  Appropriate correction is required.
 In re Claim 35, “wherein when the guide member is clamped onto the workpiece, the guide member guides a baseplate of a cutting tool while performing a cutting operation,” is indefinite.  Claim 8 does not claim a cutting tool and as such it is unclear how the guide member can guide a base plate of the cutting tool.  In other words, what structure is being claimed that meets this functional limitation.  The claim was examined as best understood.  Appropriate correction is required. 
In re Claim 37, “wherein when the body of the second blade offset is in the extended position, the body of the second blade offset member identifies the location of the cut line of the cutting tool; wherein when the body of the second blade offset is in the retracted position, the body of the second blade offset member is out of the way of the blade of the cutting tool,” is indefinite.  A cutting tool having a blade is not claimed.  The only structure claimed is the straight edge guide system.  As such, the structure of the guide system cannot identify a location of a cutting tool or be out of the way of the unclaimed cutting tool.  Further, the structure cannot identify a cut line of the cutting tool.   The claims were examined as best understood.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, 12, 17, 21, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,522,098 to Bliss.

In re Claim 1, Bliss teaches a straight edge guide system (see Fig. 1), comprising: 
a guide member (see Figs. 1-5, planer element #12); 
the guide member extending a length from a first end to a second end (see Figs. 1-5, #12 has a length from a first to a second end); 
a clamp member (see Fig. 1-5, #28/40 and the associated structure of clamping block #40); 
the clamp member operably connected to guide member (see Figs. 1-5, showing #40 on #12); 
the clamp member having a bias member (see Figs. 1-5, Cam #46; see also Col. 2, ll. 56-Col. 3, ll. 13); 
a stop member (see Figs. 1-5, #18); 
the stop member operably connected to the guide member (see Figs. 1-5, showing #18 on #12); 
wherein the stop member is configured to slide along a length of the guide member (see Fig. 3, showing #18 sliding between different positions – see also Col. 2, ll. 35-40, teaching the stop member is pivotable which includes the action of sliding as it is pivoted);
wherein when the guide member is placed on an upper surface of a workpiece (see Fig.1, #16), the clamp member is configured to engage a first edge of the workpiece and the stop member is configured to engage a second edge of the workpiece (see Fig 1, illustrating the stope member and clamp member engaging edges of a workpiece), which is opposite the first edge, thereby clamping the workpiece under a bias force provided by the bias member (Col. 3, ll. 3-13, teaching the eccentric providing a clamping/ biasing force for securing the device between the edges of the workpiece).  

In re Claim 7, Bliss teaches wherein the guide member is configured to guide a side of a baseplate of the cutting tool (see Fig. 1, rib #60 – see also Col. 3, ll. 14-34).  

In re Claim 8, Bliss teaches wherein when the guide member is clamped onto the workpiece, the guide member guides a baseplate of a cutting tool while performing a cutting operation (see Bliss, Fig. 1, rib #60 and supporting member #66, see also Col. 3, ll. 14-34).
  
In re Claim 12, Bliss teaches wherein the stop member tilts between a free position and a locked position (when cap screw #28 is not tight, the stop member can tilt/rotate and when the cap screw #28 is tight, the stop member is in the locked position).
  
In re Claim 17, Bliss teaches a straight edge guide system (see Fig. 1), comprising: 
a guide member (see Figs. 1-5, planer element #12); 
a clamp member (see Figs. 1-5, #28/40 and the associated structure of clamping block #40); 
the clamp member connected to the guide member (see Figs. 1-5, showing #40 on #12); 
a stop member (see Figs. 1-5, #18); 
the stop member connected to the guide member (see Figs. 1-5, showing #18 and #12); 
the stop member configured to slide along a length of the guide member (see Fig. 3, showing #18 sliding between different positions – see also Col. 2, ll. 35-40, teaching the stop member is pivotable which includes the action of sliding as it is pivoted); 
wherein when the guide member is placed on an upper surface of a workpiece (see Fig. 1, #16), the workpiece is clamped between the clamp member and the stop member by pulling the guide member such that the clamp member moves toward the workpiece, while the stop member is slid toward the clamp member (as best understood, the structure of Bliss reads on this functional use limitation – namely, one can pull the guide member such the clamp members moves towards the workpiece and the stop member can pivot or be slide toward the clamp member when pivoting – the examiner notes that this is not a method claim and that the structure of the device is being claimed).  

In re Claim 21, Bliss teaches wherein the stop member tilts between a free position and a locked position (when cap screw #28 is not tight, the stop member can tilt/rotate and when the cap screw #28 is tight, the stop member is in the locked position).

In re Claim 28, Bliss teaches wherein when the guide member is clamped onto the workpiece (see e.g., Fig. 1), the guide member guides a baseplate of a cutting tool while performing a cutting operation (see Fig. 1, rib #60 and supporting member #66, see also Col. 3, ll. 14-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 26-27, 34-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,522,098 to Bliss in view of US 4,056,028 to Patterson.

In re Claim 2, Bliss does not teach further comprising: a first blade offset member; the first blade offset member operatively connected to the guide member; the first blade offset member having a body that slides between an extended position and a retracted position; wherein when the body of the first blade offset member is in the extended position, the body of the first blade offset member identifies the location of a cut line of a cutting tool; wherein when the body of the first blade offset is in the retracted position, the body of the first blade offset member is out of the way of a blade of the cutting tool; wherein when the guide member is placed on an upper surface of a workpiece, the body of the first blade offset member is moved to the extended position thereby identifying the cut line of the cutting tool.  

However, Patterson teaches that it is known in the art of saw guides to provide a blade offset member (see Patterson, Figs. 3 and 6, #12/#13/#14) operatively connected to the guide member (see Patterson, Figs. 3 and 6, #10); the first blade offset member having a body that slides between an extended position and a retracted position (see Patterson, Figs. 3 and 6, body #14); wherein when the body of the first blade offset member is in the extended position, the body of the first blade offset member identifies the location of a cut line of a cutting tool (see Patterson, e.g., Fig. 6); wherein when the body of the first blade offset is in the retracted position (in Patterson, the examiner notes that #14 can be positioned in a retracted position), the body of the first blade offset member is out of the way of a blade of the cutting tool (In Patterson, the examiner notes that #14 can be positioned in a retracted position); wherein when the guide member is placed on an upper surface of a workpiece, the body of the first blade offset member is moved to the extended position thereby identifying the cut line of the cutting tool (see Patterson, e.g., Fig. 6).  

In the same field of invention, saw guides, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the first blade offset member to the device of Bliss.  Doing so ensures that edge that the saw cuts is in proper alignment in a very easy manner (see Patterson, Abstract and Col. 1, ll. 41-65). 

In re Claim 3, Bliss does not teach further comprising: a second blade offset member; the second blade offset member operatively connected to the guide member; the second blade offset member having a body that slides between an extended position and a retracted position; wherein when the body of the second blade offset is in the extended position, the body of the second blade offset member identifies the location of the cut line of the cutting tool; wherein when the body of the second blade offset is in the retracted position, the body of the second blade offset member is out of the way of the blade of the cutting tool.  

However, Patterson teaches that it is known in the art of saw guides to provide a blade offset member (see Patterson, Figs. 3 and 6, #12/#13/#14) operatively connected to the guide member (see Patterson, Figs. 3 and 6, #10); the second blade offset member having a body that slides between an extended position and a retracted position (see Patterson, Figs. 3 and 6, body #14); wherein when the body of the second blade offset member is in the extended position, the body of the second blade offset member identifies the location of a cut line of a cutting tool (see Patterson, e.g., Fig. 6); wherein when the body of the first blade offset is in the retracted position (in Patterson, the examiner notes that #14 can be positioned in a retracted position), the body of the second blade offset member is out of the way of a blade of the cutting tool (In Patterson, the examiner notes that #14 can be positioned in a retracted position).  

In the same field of invention, saw guides, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the first blade offset member to the device of Bliss.  Doing so ensures that edge that the saw cuts is in proper alignment in a very easy manner (see Patterson, Abstract and Col. 1, ll. 41-65).

In re Claim 4, Bliss does not teach wherein the first blade offset member is connected adjacent the first end of the guide member.  However, Patterson teaches that it is known to provide an offset member connected to a first end of a guide member (see Patterson, Figs. 3-4, #10-14). 

In the same field of invention, saw guides, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the first blade offset member to the device of Bliss.  Doing so ensures that edge that the saw cuts is in proper alignment in a very easy manner (see Patterson, Abstract and Col. 1, ll. 41-65).
 
In re Claim 5, Bliss does not teach wherein the first blade offset member is configured to be aligned adjacent a front edge of the workpiece.  However, Patterson teaches that it is known in the saw guiding art to provide a blade offset member configured to be aligned adjacent a front edge of the workpiece (see Patterson, Figs. 3-4, #10-14). 

In the same field of invention, saw guides, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the first blade offset member to the device of Bliss.  Doing so ensures that edge that the saw cuts is in proper alignment in a very easy manner (see Patterson, Abstract and Col. 1, ll. 41-65).
  
In re Claim 6, Bliss does not teach further comprising: a second blade offset member having a body that extends outward from the second blade offset member; wherein the second blade offset member is configured to be aligned adjacent a rear edge of the workpiece.  However, Patterson teaches a second blade offset member having a body that extends outward from the second blade offset member; wherein the second blade offset member is configured to be aligned adjacent a rear edge of the workpiece (see Patterson, Figs. 3 and 6, #10-14).

In the same field of invention, saw guides, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the first blade offset member to the device of Bliss.  Doing so ensures that edge that the saw cuts is in proper alignment in a very easy manner (see Patterson, Abstract and Col. 1, ll. 41-65).

In re Claim 26, Bliss does not teach further comprising, the clamp member having a blade offset member, wherein the blade offset member slides outward to identify a cut line of a cutting tool.  However, Patterson teaches a blade offset member, wherein the blade offset member slides outward to identify a cut line of a cutting tool (see Patterson, Figs. 3 and 6, #10-14).

In the same field of invention, saw guides, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the first blade offset member to the device of Bliss.  Doing so ensures that edge that the saw cuts is in proper alignment in a very easy manner (see Patterson, Abstract and Col. 1, ll. 41-65).

In re Claim 27, Bliss does not teach further comprising, the stop member having a blade offset member, wherein the blade offset member slides outward to identify a cut line of a cutting tool.  However, Patterson teaches a blade offset member, wherein the blade offset member slides outward to identify a cut line of a cutting tool (see Patterson, Figs. 3 and 6, #10-14).

In the same field of invention, saw guides, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the first blade offset member to the device of Bliss.  Doing so ensures that edge that the saw cuts is in proper alignment in a very easy manner (see Patterson, Abstract and Col. 1, ll. 41-65).

In re Claim 34, Bliss teaches a straight edge guide system (see Fig. 1), comprising: 
a guide member (see Figs. 1-5, planer element #12); 
the guide member extending a length from a first end to a second end (see Figs. 1-5, #12 has a length from a first to a second end); 
a clamp member (see Figs. 1-5, #28/40 and the associated structure of clamping block #40); 
the clamp member operably connected to guide member (see Figs. 1-5, showing #40 on #12); 
a stop member (see Figs. 1-5, #18); 
the stop member operably connected to the guide member (see Figs. 1-5, showing #18 on #12); 
wherein when the guide member is placed on an upper surface of a workpiece (see Fig. 1, #16), the clamp member is configured to engage a first edge of the workpiece and the stop member is configured to engage a second edge of the workpiece (see Fig 1, illustrating the stope member and clamp member engaging edges of a workpiece), which is opposite the first edge, thereby clamping the workpiece between the clamp member and the stop member (See Fig. 1, #16 between #40 and #18). 

Bliss does not teach: a first blade offset member; the first blade offset member operatively connected to the guide member; the first blade offset member having a body that slides between an extended position and a retracted position; wherein when the body of the first blade offset member is in the extended position, the body of the first blade offset member identifies the location of a cut line of a cutting tool; wherein when the body of the first blade offset is in the retracted position, the body of the first blade offset member is out of the way of a blade of the cutting tool; wherein when the guide member is placed on an upper surface of a workpiece, the body of the first blade offset member is moved to the extended position thereby identifying the cut line of the cutting tool.  

However, Patterson teaches that it is known in the art of saw guides to provide a blade offset member (see Patterson, Figs. 3 and 6, #12/#13/#14) operatively connected to the guide member (see Patterson, Figs. 3 and 6, #10); the first blade offset member having a body that slides between an extended position and a retracted position (see Patterson, Figs. 3 and 6, body #14); wherein when the body of the first blade offset member is in the extended position, the body of the first blade offset member identifies the location of a cut line of a cutting tool (see Patterson, e.g., Fig. 6); wherein when the body of the first blade offset is in the retracted position (in Patterson, the examiner notes that #14 can be positioned in a retracted position), the body of the first blade offset member is out of the way of a blade of the cutting tool (In Patterson, the examiner notes that #14 can be positioned in a retracted position); wherein when the guide member is placed on an upper surface of a workpiece, the body of the first blade offset member is moved to the extended position thereby identifying the cut line of the cutting tool (see Patterson, e.g., Fig. 6).  

In the same field of invention, saw guides, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the first blade offset member to the device of Bliss.  Doing so ensures that edge that the saw cuts is in proper alignment in a very easy manner (see Patterson, Abstract and Col. 1, ll. 41-65). 

In re Claim 35, modified Bliss in re Claim 34, teaches wherein when the guide member is clamped onto the workpiece, the guide member guides a baseplate of a cutting tool while performing a cutting operation (see Bliss, Fig. 1, rib #60 and supporting member #66, see also Col. 3, ll. 14-34).

In re Claim 37, modified Bliss does not further comprising: a second blade offset member; the second blade offset member operatively connected to the guide member; the second blade offset member having a body that slides between an extended position and a retracted position; wherein when the body of the second blade offset is in the extended position, the body of the second blade offset member identifies the location of the cut line of the cutting tool; wherein when the body of the second blade offset is in the retracted position, the body of the second blade offset member is out of the way of the blade of the cutting tool.

However, Patterson teaches that it is known in the art of saw guides to provide a blade offset member (see Patterson, Figs. 3 and 6, #12/#13/#14) operatively connected to the guide member (see Patterson, Figs. 3 and 6, #10); the second blade offset member having a body that slides between an extended position and a retracted position (see Patterson, Figs. 3 and 6, body #14); wherein when the body of the second blade offset member is in the extended position, the body of the second blade offset member identifies the location of a cut line of a cutting tool (see Patterson, e.g., Fig. 6); wherein when the body of the first blade offset is in the retracted position (in Patterson, the examiner notes that #14 can be positioned in a retracted position), the body of the second blade offset member is out of the way of a blade of the cutting tool (In Patterson, the examiner notes that #14 can be positioned in a retracted position).  

In the same field of invention, saw guides, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the first blade offset member to the device of Bliss.  Doing so ensures that edge that the saw cuts is in proper alignment in a very easy manner (see Patterson, Abstract and Col. 1, ll. 41-65).  Further the examiner notes that it has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).  Here adding a second blade offset member would have been obvious to one of ordinary skill in the art, and would further allow the user to measure the cutting edge at two locations thereby providing or ensuring that the cut is in the proper place. 

Claims 9-11, 16, 18-20, 25, 29, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,522,098 to Bliss in view of US 2015/0283680 to Ursell. 

In re Claim 9, Bliss does not teach wherein the bias member is at least one spring.   However, Ursell teaches that it is known it the art of clamps to provide a stop member with a bias member that is a spring (see para. 0034 teaching a spring to bias the first jaw #36 – see also Para. 0031-0034).  

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the clamp member of Bliss with the clamp member of Ursell.  Doing so is the substitution of one known clamping member for another known clamping member to achieve the results providing a movable clamping member to secure a workpiece to the clamping device (see MPEP 2143, I, B).  Changing the moving clamp structure of Bliss with that of Ursell does not change the operation of the device modified Bliss performs the same function of providing a moving clamp.   

In re Claim 10, Bliss does not teach wherein the workpiece is clamped between the clamp member and the stop member by pulling an end of the guide member while sliding the stop member toward the workpiece and toward the clamp member.  However, Ursell teaches that it is known in the clamping arts to provide a stop member connected to a slot in the guide member (see Ursell, Figs. 1-5, showing clamps #16/14 connected to the slot in guide member #15).  

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the clamp member of Bliss with the clamp member of Ursell.  Doing so is the substitution of one known clamping member for another known clamping member to achieve the results providing a movable clamping member to secure a workpiece to the clamping device (see MPEP 2143, I, B).  Changing the moving clamp structure of Bliss with that of Ursell does not change the operation of the device modified Bliss performs the same function of providing a moving clamp.   

In re Claim 11, Bliss does not teach wherein the stop member slides along a slot in the guide member.  However, Ursell teaches a clamping system with a stop member that slides along a slot in the guide member (see Ursell teaching both clamp members #14/16 sliding in the slot of #15).   

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the clamp member of Bliss with the clamp member of Ursell.  Doing so is the substitution of one known clamping member for another known clamping member to achieve the results providing a movable clamping member to secure a workpiece to the clamping device (see MPEP 2143, I, B).  Changing the moving clamp structure of Bliss with that of Ursell does not change the operation of the device modified Bliss performs the same function of providing a moving clamp.   

In re Claim 16, while Bliss teaches using rubber pads (see Col. 4, ll. 24-27); however, Bliss does not teach further comprising the stop member having at least one grip member that engages the guide member when the stop member is in a locked position. However, Ursell teaches a clamping system with a stop member having at least one grip member that engages the guide member when the stop member is in a locked position. (see Ursell, Fig. 4, #38; see also Para. 0031-0034).   

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the clamp member of Bliss with the clamp member of Ursell.  Doing so is the substitution of one known clamping member for another known clamping member to achieve the results providing a movable clamping member to secure a workpiece to the clamping device (see MPEP 2143, I, B).  Changing the moving clamp structure of Bliss with that of Ursell does not change the operation of the device modified Bliss performs the same function of providing a moving clamp.   

The Examiner notes that the rubber pads would have a coefficient of friction that is higher than the coefficient of friction of plastic from which portions of the device in Bliss are made (see Bliss Col. 3, ll. 35-38).  

In re Claim 18, Bliss teaches the clamp member having a bias member (the cam member of Bliss is a bias member – see Figs. 1-5, #44); however, Bliss does not teach wherein the bias member is at least one spring.  However, Ursell teaches that it is known it the art of clamps to provide a stop member with a bias member that is a spring (see Para. 0034 teaching a spring to bias the first jaw #36 – see also Para. 0031-0034).  

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the clamp member of Bliss with the clamp member of Ursell.  Doing so is the substitution of one known clamping member for another known clamping member to achieve the results providing a movable clamping member to secure a workpiece to the clamping device (see MPEP 2143, I, B).  Changing the moving clamp structure of Bliss with that of Ursell does not change the operation of the device modified Bliss performs the same function of providing a moving clamp.   

In re Claim 19, Bliss teaches wherein the workpiece is clamped between the clamp member and the stop member under a bias force (bliss teaches the workpiece clamped between the clamp #40 and the stop member #18/20 under a bias forced created by cam #44); however, Bliss does not teach wherein the bias force is a spring force.   Ursell teaches that it is known it the art of clamps to provide a stop member with a bias member that is a spring which provides a bias force  (see Para. 0034 teaching a spring to bias the first jaw #36 – see also Para. 0031-0034).  

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the clamp member of Bliss with the clamp member of Ursell.  Doing so is the substitution of one known clamping member for another known clamping member to achieve the results providing a movable clamping member to secure a workpiece to the clamping device (see MPEP 2143, I, B).  Changing the moving clamp structure of Bliss with that of Ursell does not change the operation of the device modified Bliss performs the same function of providing a moving clamp.   

In re Claim 20, Bliss does not teach wherein the stop member slides along a slot in the guide member.  However, Ursell teaches a clamping system wherein a stop member slides along a slot in the guide member (see Ursell teaching both clamp members #14/16 sliding in the slot of #15).   

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the clamp member of Bliss with the clamp member of Ursell.  Doing so is the substitution of one known clamping member for another known clamping member to achieve the results providing a movable clamping member to secure a workpiece to the clamping device (see MPEP 2143, I, B).  Changing the moving clamp structure of Bliss with that of Ursell does not change the operation of the device modified Bliss performs the same function of providing a moving clamp.   

In re Claim 25, while Bliss teaches using rubber pads (see Col. 4, ll. 24-27); however, Bliss does not teach further comprising the stop member having at least one grip member that engages the guide member when the stop member is in a locked position. However, Ursell teaches a clamping system with a stop member having at least one grip member that engages the guide member when the stop member is in a locked position. (see Ursell, Fig. 4, #38; see also Para. 0031-0034).   

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the clamp member of Bliss with the clamp member of Ursell.  Doing so is the substitution of one known clamping member for another known clamping member to achieve the results providing a movable clamping member to secure a workpiece to the clamping device (see MPEP 2143, I, B).  Changing the moving clamp structure of Bliss with that of Ursell does not change the operation of the device modified Bliss performs the same function of providing a moving clamp.   

The Examiner notes that the rubber pads would have a coefficient of friction that is higher than the coefficient of friction of plastic from which portions of the device in Bliss are made (see Bliss Col. 3, ll. 35-38).  

In re Claim 29, Bliss teaches a straight edge guide system (see Fig. 1), comprising: 
a guide member (see Figs. 1-5, planer element #12); 
the guide member having a slot (see Figs. 1-5, #32); 
a clamp member (see Figs. 1-5, #28/40 and the associated structure of clamping block #40); 
the clamp member connected to the guide member (see Figs. 1-5, showing #40 on #12); 
the clamp member having a housing that is configured to engage a side of a workpiece (see Figs. 1-5, #24); 
the clamp member having a bias member (see Figs. 1-5, Cam #46; see also Col. 2, ll. 56-Col. 3, ll. 13) 
a stop member (see Figs. 1-5, #18).

Bliss does not teach the stop member connected to the slot in the guide member; the stop member configured to slide along a length of the slot in the guide member; the stop member configured to tilt between a free position, wherein the stop member is free to slide along a length of the slot in the guide member, and a locked position, wherein the stop member is locked in place on the guide member.  

However, Ursell teaches that it is known in the clamping arts to provide a stop member connected to the slot in the guide member (see Ursell, Figs. 1-5, showing clamps #16/14 connected to the slot in guide member #15); the stop member configured to slide along a length of the slot in the guide member (see Ursell, Figs. 1-5, #end stop #16 is configured to slide along a length of the slot in the guide member); the stop member configured to tilt between a free position (see Ursell, Para. 0031-0034 teaching moving between a released and locked position which includes tilting or pivoting of structures in #16), wherein the stop member is free to slide along a length of the slot in the guide member (see Ursell, Para. 0031-0034, teaching moving in a release position), and a locked position, wherein the stop member is locked in place on the guide member(see Ursell, Para. 0031-0034, teaching a locked position).  

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the clamp member of Bliss with the clamp member of Ursell.  Doing so is the substitution of one known clamping member for another known clamping member to achieve the results providing a movable clamping member to secure a workpiece to the clamping device (see MPEP 2143, I, B).  Changing the moving clamp structure of Bliss with that of Ursell does not change the operation of the device modified Bliss performs the same function of providing a moving clamp.   

In re Claim 31, modified Bliss, in re Claim 29, teaches wherein when the guide member is clamped onto the workpiece (see Bliss Figs. 1-5, #60), the guide member guides a baseplate of a cutting tool while performing a cutting operation(see Fig. 1, rib #60 and supporting member #66, see also Col. 3, ll. 14-34).

In re Claim 32, modified Bliss in re Claim 29, teaches wherein the bias member is at least one spring (see Ursell, Para. 0034 teaching a spring to bias the first jaw #36 – see also Para. 0031-0034).  
	
In re Claim 33, modified Bliss in re Claim 29, wherein the workpiece is clamped between the clamp member and the stop member by pulling an end of the guide member while sliding the stop member toward the workpiece and toward the clamp member (the structure of modified Bliss in re Claim 29 reads on this method of use).  

Claims 13-15 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,522,098 to Bliss in view of US 1,452,753 to Otto.

In re Claim 13, Bliss does not teach wherein the stop member tilts between a free position and a locked position, wherein when in a free position a lower end of the stop member is tilted toward the workpiece.  

However, Otto teaches a stop member tilts between a free position and a locked position, wherein when in a free position a lower end of the stop member is tilted toward the workpiece (see Otto, Fig. 1-3, showing a structure for a clamp wherein a stop member  #10 tilts between a free position, when #18 is not in #9, and a locked position, when #18 is in #9).  In the same field of invention, clamping structures, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the stop member locking structure of Bliss, with the stop member locking structure of Otto.  Doing so is the substitution of one known clamping structure for another known clamping structure to achieve the result of providing a moving clamping structure for securing a workpiece (see MPEP 2143, I, B).   No unexpected results would occur and no change of function would occur. 

In re Claim 14, Bliss does not teach wherein the stop member tilts between a free position, wherein a lower end of the stop member is tilted toward the workpiece; and a locked position, wherein the lower end of the stop member extends in an approximately perpendicular manner to a length of guide member.  

However, Otto teaches wherein the stop member tilts between a free position, wherein a lower end of the stop member is tilted toward the workpiece; and a locked position, wherein the lower end of the stop member extends in an approximately perpendicular manner to a length of guide member (see Otto, Fig. 1-3, showing a structure for a clamp wherein a stop member  #10 tilts between a free position, when #18 is not in #9, and a locked position, when #18 is in #9 – the stop member extends in a perpendicular manner when locked).   In the same field of invention, clamping structures, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the stop member locking structure of Bliss, with the stop member locking structure of Otto.  Doing so is the substitution of one known clamping structure for another known clamping structure to achieve the result of providing a moving clamping structure for securing a workpiece (see MPEP 2143, I, B).   No unexpected results would occur and no change of function would occur. 

In re Claim 15, Bliss does not teach further comprising: the stop member having at least one grip member that engages the guide member when the stop member tilts into a locked position, thereby helping to hold the stop member in the locked position.

However, Otto teaches a stop member having at least one grip member (See Figs. 1-3, #18) that engages the guide member when the stop member tilts into a locked position, thereby helping to hold the stop member in the locked position (see Otto, Fig. 1-3, showing a structure for a clamp wherein a stop member  #10 tilts between a free position, when #18 is not in #9, and a locked position, when #18 is in #9).  In the same field of invention, clamping structures, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the stop member locking structure of Bliss, with the stop member locking structure of Otto.  Doing so is the substitution of one known clamping structure for another known clamping structure to achieve the result of providing a moving clamping structure for securing a workpiece (see MPEP 2143, I, B).   No unexpected results would occur and no change of function would occur. 

In re Claim 22, Bliss does not teach wherein the stop member tilts between a free position and a locked position, wherein when in a free position a lower end of the stop member is tilted toward the workpiece.  

However, Otto teaches a stop member tilts between a free position and a locked position, wherein when in a free position a lower end of the stop member is tilted toward the workpiece (see Otto, Fig. 1-3, showing a structure for a clamp wherein a stop member  #10 tilts between a free position, when #18 is not in #9, and a locked position, when #18 is in #9).  In the same field of invention, clamping structures, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the stop member locking structure of Bliss, with the stop member locking structure of Otto.  Doing so is the substitution of one known clamping structure for another known clamping structure to achieve the result of providing a moving clamping structure for securing a workpiece (see MPEP 2143, I, B).   No unexpected results would occur and no change of function would occur. 

In re Claim 23, Bliss does not teach wherein the stop member tilts between a free position, wherein a lower end of the stop member is tilted toward the workpiece; and a locked position, wherein the lower end of the stop member extends in an approximately perpendicular manner to a length of guide member.  

However, Otto teaches wherein the stop member tilts between a free position, wherein a lower end of the stop member is tilted toward the workpiece; and a locked position, wherein the lower end of the stop member extends in an approximately perpendicular manner to a length of guide member (see Otto, Fig. 1-3, showing a structure for a clamp wherein a stop member  #10 tilts between a free position, when #18 is not in #9, and a locked position, when #18 is in #9 – the stop member extends in a perpendicular manner when locked).   In the same field of invention, clamping structures, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the stop member locking structure of Bliss, with the stop member locking structure of Otto.  Doing so is the substitution of one known clamping structure for another known clamping structure to achieve the result of providing a moving clamping structure for securing a workpiece (see MPEP 2143, I, B).   No unexpected results would occur and no change of function would occur. 

In re Claim 24, Bliss does not teach further comprising: the stop member having at least one grip member that engages the guide member when the stop member tilts into a locked position, thereby helping to hold the stop member in the locked position.

However, Otto teaches a stop member having at least one grip member (See Figs. 1-3, #18) that engages the guide member when the stop member tilts into a locked position, thereby helping to hold the stop member in the locked position (see Otto, Fig. 1-3, showing a structure for a clamp wherein a stop member  #10 tilts between a free position, when #18 is not in #9, and a locked position, when #18 is in #9).  In the same field of invention, clamping structures, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the stop member locking structure of Bliss, with the stop member locking structure of Otto.  Doing so is the substitution of one known clamping structure for another known clamping structure to achieve the result of providing a moving clamping structure for securing a workpiece (see MPEP 2143, I, B).   No unexpected results would occur and no change of function would occur. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,522,098 to Bliss in view of US 2015/0283680 to Ursell, and further in view of US 4,056,028 to Patterson. 

In re Claim 30, modified Bliss in re Claim 29, does not teach further comprising: a first blade offset member; the first blade offset member operatively connected to the guide member; the first blade offset member having a body that slides between an extended position and a retracted position; wherein when the body of the first blade offset member is in the extended position, the body of the first blade offset member identifies the location of a cut line of a cutting tool; wherein when the body of the first blade offset is in the retracted position, the body of the first blade offset member is out of the way of a blade of the cutting tool; wherein when the guide member is placed on an upper surface of a workpiece, the body of the first blade offset member is moved to the extended position thereby identifying the cut line of the cutting tool. 

However, Patterson teaches that it is known in the art of saw guides to provide a blade offset member (see Patterson, Figs. 3 and 6, #12/#13/#14) operatively connected to the guide member (see Patterson, Figs. 3 and 6, #10); the first blade offset member having a body that slides between an extended position and a retracted position (see Patterson, Figs. 3 and 6, body #14); wherein when the body of the first blade offset member is in the extended position, the body of the first blade offset member identifies the location of a cut line of a cutting tool (see Patterson, e.g., Fig. 6); wherein when the body of the first blade offset is in the retracted position (in Patterson, the examiner notes that #14 can be positioned in a retracted position), the body of the first blade offset member is out of the way of a blade of the cutting tool (In Patterson, the examiner notes that #14 can be positioned in a retracted position); wherein when the guide member is placed on an upper surface of a workpiece, the body of the first blade offset member is moved to the extended position thereby identifying the cut line of the cutting tool (see Patterson, e.g., Fig. 6).  

In the same field of invention, saw guides, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the first blade offset member to the device of Bliss.  Doing so ensures that edge that the saw cuts is in proper alignment in a very easy manner (see Patterson, Abstract and Col. 1, ll. 41-65). 

 Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,522,098 to Bliss in view of US 4,056,028 to Patterson, and further in view of US 2015/0283680 to Ursell.
 
In re Claim 36, modified Bliss in re Claim 34 teaches the clamp member having a bias member (the cam member of Bliss is a bias member – see Figs. 1-5, #44); however, modified Bliss does not teach wherein the bias member is at least one spring.  However, Ursell teaches that it is known it the art of clamps to provide a stop member with a bias member that is a spring (see Para. 0034 teaching a spring to bias the first jaw #36 – see also Para. 0031-0034).  

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the clamp member of Bliss with the clamp member of Ursell.  Doing so is the substitution of one known clamping member for another known clamping member to achieve the results providing a movable clamping member to secure a workpiece to the clamping device (see MPEP 2143, I, B).  Changing the moving clamp structure of Bliss with that of Ursell does not change the operation of the device modified Bliss performs the same function of providing a moving clamp.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724